UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6438


ROBERT T. SIGLER,

                     Plaintiff - Appellant,

              v.

JIMMY THORNTON; SAMPSON COUNTY SHERIFF; SAMPSON COUNTY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-ct-03318-D)


Submitted: July 21, 2020                                          Decided: July 24, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert T. Sigler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert T. Sigler appeals the district court’s order dismissing as frivolous his 42

U.S.C. § 1983 (2018) complaint and denying his motions for summary judgment and

injunctive relief. We have reviewed the record and find no reversible error. Accordingly,

we affirm substantially for the reasons stated by the district court. * Sigler v. Thornton, No.

5:19-ct-03318-D (E.D.N.C. Mar. 6, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
         We conclude that Sigler’s transfer from the detention center rendered his request
for injunctive relief moot.

                                              2